 



Exhibit 10.5
FOURTH AMENDED REGISTRATION RIGHTS AGREEMENT
     THIS FOURTH AMENDED REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is
entered into as of December 13, 2006, by and among Sutura, Inc., a Delaware
corporation (the “Company”), Pandora Select Partners L.P., a British Virgin
Islands limited partnership (“Pandora”), Whitebox Hedged High Yield Partners
L.P., a British Virgin Islands limited partnership (“WHHY”), Whitebox
Convertible Arbitrage Partners L.P., a British Virgin Islands limited
partnership (“WCAP”), Whitebox Intermarket Partners L.P., a British Virgin
Islands limited partnership (“WIP”), Gary S. Kohler (“Kohler”), and Scot W.
Malloy (“Malloy”), each residents of the State of Minnesota. Pandora, WHHY,
WCAP, WIP are collectively referred to herein as “Whitebox.” Whitebox, Kohler
and Malloy are individually referred to herein as an “Investor” and together as
the “Investors.”
RECITALS
     A. The Company and Investors entered into a Purchase Agreement dated
September 17, 2004 (the “Original Purchase Agreement”), pursuant to which the
Investors each purchased a convertible promissory note (each, an “Original Note”
and together, the “Original Notes”) and a warrant to purchase shares of the
Company’s Common Stock (each, an “Original Warrant” and together, the “Original
Warrants”) from the Company in consideration of a collective $6,550,000 loan
(the “Original Loan”).
     B. As a condition to the Original Loan, the Company granted certain
registration rights with respect to the shares of the Company’s Common Stock
issuable upon conversion of the Original Notes and exercise of the Original
Warrants pursuant to the terms of a Registration Rights Agreement dated
September 17, 2004 (the “Original Registration Rights Agreement”).
     C. The Company and Whitebox entered into a second Purchase Agreement dated
March 24, 2005 (the “Second Purchase Agreement”), pursuant to which Whitebox
additional convertible promissory notes (each, a “March 2005 Note” and together,
the “March 2005 Notes”) and an additional warrants to purchase the Company’s
Common Stock (each, a “March 2005 Warrant” and together, the “March 2005
Warrants”) in consideration of a collective $3,000,000 new loan (the “March 2005
Loan”).
     D. The Company and the Investors entered into an Amended Registration
Rights Agreement dated March 24, 2005 (the “March 2005 Registration Rights
Agreement”).
     E. The Company and Whitebox entered into a third Purchase Agreement dated
as of September 7, 2005 (the “Third Purchase Agreement”), pursuant to which
Whitebox is purchasing additional convertible promissory notes (each, a
“September 2005 Note” and together, the “September 2005 Notes”) and additional
warrants to purchase the Company’s Common Stock (each, a “September 2005
Warrant” and together, the “September 2005 Warrants”) in consideration of a
collective $7,000,000 new loan (the “August 2005 Loan”)
     F. Effective on August 19, 2005 (the “Effective Date”), Sutura, Inc., a
Delaware corporation (“Premerger Sutura”) merged (the “Merger”) with and into
Technology Visions Group, Inc., a Delaware corporation (the “TVG”), pursuant to
which the separate existence of

 



--------------------------------------------------------------------------------



 



Premerger Sutura ceased and TVG continued as the surviving corporation. As part
of the Merger, the name of TVG was changed to Sutura, Inc. (the “Company”).
     G. The Company and Investors entered into a Second Amended Registration
Rights Agreement dated September 7, 2005 (the “September 2005 Registration
Rights Agreement”).
     H. The Company and Whitebox entered into a fourth Purchase Agreement dated
as of August 25, 2006 (the “Fourth Purchase Agreement”) pursuant to which
Whitebox purchased an aggregate 62,180,556 shares of the Company’s Common Stock
and warrants to purchase shares of the Company’s Common Stock for an aggregate
consideration of $4,974,444.44 (the “August Warrants”).
     I. The Company and Investors entered into a Third Amended Registration
Rights Agreement dated August 25, 2006 (the “August 2006 Registration Rights
Agreement”).
     I. The Company and Whitebox entered into a Fifth Purchase Agreement dated
as of even date hereof (the “Fifth Purchase Agreement”) pursuant to which
Whitebox purchased secured convertible promissory notes in consideration of a
collective loan of $1,500,000 and received rights to invest an additional
collective loan of $1,500,000 on or before March 31, 2007 (collectively, the
“New Loan”).
     J. As a condition of the New Loan, the Company granted certain registration
rights with respect to the shares of the Company’s Common Stock issuable upon
conversion of the notes issued as part of the New Loan.
     K. The Company and Investors desire to enter this Agreement relating to
those registration rights and desire that this Agreement supersede and replace
the August 2006 Registration Rights Agreement.
     L. The execution of this Agreement is a condition precedent to Whitebox’s
performance obligations under the Fifth Purchase Agreement.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
ARTICLE 1.
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
respective meanings:
     1.1 “Commission” shall mean the U.S. Securities and Exchange Commission or
any other successor federal agency at the time administering the Securities Act.
     1.2 “Common Stock” shall mean the Company’s common stock, $0.001 par value
per share.

-2-



--------------------------------------------------------------------------------



 



     1.3 “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended, or any similar federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
     1.4 “Holders” shall mean and include each Investor and any transferee
thereof to whom the registration rights conferred by this Agreement have been
transferred in accordance with Article 10 hereof.
     1.5 “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing with the Commission a registration statement in
compliance with the Securities Act, and the declaration or ordering by the
Commission of the effectiveness of such registration statement.
     1.6 “Registrable Securities” means: (i) all shares of Common Stock issued
or issuable upon exercise of the Original Warrants, the March 2005 Warrants, the
September 2005 Warrants and the August Warrants or hereafter acquired by the
Investor; (ii) all shares of Common Stock issued or issuable upon conversion of
or payment on the Original Notes, the March 2005 Notes, the September 2005 Notes
and the notes issued or issuable as part of the New Loan or hereafter acquired
by the Investor; (iii) any and all shares of Common Stock issued pursuant to the
Fourth Purchase Agreement or hereafter acquired by Investor; and (iv) any and
all shares of Common Stock issuable upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or other similar event
with respect to the Common Stock issued or issuable pursuant to subsections (i),
(ii) and (iii) of this Section 1.6; excluding in all cases, however, Registrable
Securities sold by a Holder to the public pursuant to a registered offering or
pursuant to Rule 144 promulgated by the Commission under the Securities Act or
sold in a private transaction in which the Holder’s registration rights under
this Agreement are not assigned.
     1.7 “Registration Expenses” shall mean all expenses incurred by the Company
in complying with Articles 2, 3 and 4 hereof, including, without limitation, all
registration, qualification and Commission, National Association of Securities
Dealers, Inc., stock exchange and other filing fees, printing expenses, escrow
fees, fees and disbursements of legal counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).
     1.8 “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
     1.9 “Selling Expenses” shall mean all underwriting fees, discounts, selling
commissions and stock transfer taxes applicable to the Registrable Securities
registered by the Holders and the fees and expenses of any special counsel
engaged by the Holders.
     1.10 “Underwriter” shall mean (whether or not the term is capitalized) a
broker-dealer engaged by the Company to distribute Registrable Securities as
principal or agent.

-3-



--------------------------------------------------------------------------------



 



     1.11 “Underwriting” or “Underwritten” shall mean (whether or not the term
is capitalized) a method of publicly distributing securities through an
Underwriter.
ARTICLE 2.
COMPANY REGISTRATION
     2.1 Notice of Registration to Holders. If the Company determines to
register any of its securities, either for its own account or the account of a
security holder or holders, other than (i) a registration relating solely to
employee benefit plans on Form S-8 (or any successor form) or (ii) a
registration relating solely to a Commission Rule 145 transaction on Form S-4
(or any successor form), the Company will:
     (a) promptly give to each Holder written notice thereof and
     (b) include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made within
30 days after receipt of such written notice from the Company described in
Section 3.1(a), by any Holder or Holders, subject to any reductions in the
Registrable Securities to be registered made in the manner set forth in
Section 3.2(a).
     2.2 Underwriting. If the registration of which the Company gives notice is
for an offering involving an underwriting, the Company shall so advise the
Holders as a part of the written notice given pursuant to Section 2.1(a). In
such event, the right of any Holder to registration pursuant to this Article 2
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company) enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting by the Company.
     (a) Notwithstanding any other provision of this Article 2, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise all Holders of Registrable Securities, and the number of shares
of Common Stock to be included in such registration shall be allocated as
follows: first, for the account of the Company, all shares of Common Stock
proposed to be sold by the Company; and second, for the account of the Holders
and any other shareholders of the Company participating in such registration,
the number of shares of Common Stock requested to be included in the
registration by the Holders and such other shareholders in proportion, as nearly
as practicable, to the respective amounts of Registrable Securities that are
proposed to be offered and sold by the Holders and such other shareholders of
Registrable Securities at the time of filing the registration statement. No
Registrable Securities excluded from the underwriting in this Article 2 by
reason of the underwriters’ marketing limitation shall be included in such
registration.

-4-



--------------------------------------------------------------------------------



 



     (b) The Company shall so advise all Holders and the other holders
distributing their securities through such underwriting of any such limitation,
and the number of shares of Registrable Securities held by Holders that may be
included in the registration. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter. Any securities excluded or withdrawn
from such underwriting shall be withdrawn from such registration, but the Holder
shall continue to be bound by the terms hereof.
     (c) The Company shall have the right to terminate or withdraw any
registration initiated by it under this Article 2 prior to the effectiveness of
such registration, whether or not a Holder has elected to include Registrable
Securities in such registration.
     2.3 Inclusion of Shares by the Company. If the resale distribution of
Registrable Securities is being effected by means of an underwriting and if the
managing underwriter will not limit the number of Registrable Securities to be
underwritten, the Company may include securities for its own account or for the
account of others in such registration if the managing underwriter so agrees.
The inclusion of such shares shall be on the same terms as the registration of
shares held by the Holders. In the event that the underwriters exclude some of
the securities to be registered, the securities to be sold for the account of
the Company and any other holders shall be excluded in their entirety prior to
the exclusion of any Registrable Securities.
ARTICLE 3.
REQUIRED REGISTRATION
     3.1 Request for Registration.
     (a) If the Company shall receive at any time after the earlier of
(i) January 1, 2007 or (ii) six (6) months after the effective date of the first
registration statement for a public offering of the Company’s securities (other
than a registration statement relating to the sale of securities to employees of
the Company pursuant to a stock option plan, stock purchase plan or other
similar plan or a SEC Rule 145 transaction), a written request from the Holders
of ten percent (10%) or more of the Registrable Securities then outstanding that
the Company file a registration statement under the Act, then the Company shall:
     (i) within twenty (20) days of the receipt thereof, give written notice of
such request to all Holders; and
     (ii) use its best efforts to effect as soon as practicable, and in any
event within one hundred fifty (150) days of the receipt of such request, the
registration under the Act of all Registrable Securities which the Holders
request to be registered, subject to the limitations of Sections 3.1Error!
Reference source not found. and (c), as specified by the Holders in a written
request received by the Company within twenty (20) days after receipt of the
Company’s notice required pursuant to clause (i) above.
     (b) Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 3.1, a certificate
signed by the Chief Executive Officer or President of the Company stating that,

-5-



--------------------------------------------------------------------------------



 



in the good faith judgment of the Company’s Board of Directors (the “Board”), it
would be seriously detrimental to the Company and its stockholders for such
registration statement to be filed and it is therefore essential to defer the
filing of such registration statement, the Company shall have the right to defer
taking action with respect to such filing for a period of not more than 90 days
after receipt of the request of the Initiating Holders; provided, however, that
the Company may not utilize this right more than once in any twelve-month
period.
     (c) Notwithstanding anything else set forth in this Section 3.1, the
Company shall not be obligated to effect, or to take any action to effect, any
registration pursuant to this Section 3.1:
     (i) After the Company has effected two registrations pursuant to this
Section 3.1 and such registrations have been declared or ordered effective;
     (ii) During the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a registration subject to
Section 2.1 hereof; provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective;
     (iii) within twelve (12) months of the effective date of another
registration effected pursuant to this Section 3.1; or
     (d) The Company may include in any registration under this Section 3.1 any
other shares of Common Stock (including, without limitation, issued and
outstanding shares of Common Stock as to which the holders thereof have
contracted with the Company for “piggyback” registration rights), so long as the
inclusion in such registration of such shares (i) will not, in the opinion of
the managing underwriter, if such offering is an underwritten offering, of such
registration, interfere with the successful marketing in accordance with the
intended method of sale or other disposition of all the shares of Registrable
Securities sought to be registered by the Holder or Holders of Registrable
Securities pursuant to this Section 3.1 and (ii) will not result in the
exclusion from such registration of any Registrable Securities. If it is
determined as provided above that there will be such interference, the other
shares of Common Stock sought to be included by the Company or holders of
capital stock which are not Registrable Securities shall be excluded to the
extent deemed appropriate by the managing underwriter of such registration.
     3.2 Underwriting. If the registration is for an underwritten offering, the
provisions of Sections 2.2(a), (b) and (c) and Section 2.3 hereof shall apply to
such registration.
ARTICLE 4.
REGISTRATION ON FORM S-3
     4.1 Request for Registration. After it becomes subject to the periodic
reporting requirements under the Exchange Act, the Company shall use its best
efforts to qualify for registration on Form S-3 or any comparable or successor
form. After the Company has qualified

-6-



--------------------------------------------------------------------------------



 



for the use of Form S-3, in addition to the rights contained above in Articles 2
and 3, the Holders of 10% or more of the Registrable Securities then outstanding
shall have the right to request registrations on Form S-3. Such requests shall
be in writing and shall state the number of shares of Registrable Securities to
be disposed of and the intended methods of disposition of such shares. Company
shall not be obligated to effect any such registration if in a given 6-month
period, the Company has effected a registration of Registrable Securities within
the preceding 6-month period.
     4.2 Underwriting. If the registration is for an underwritten offering, the
provisions of Sections 2.2(a), (b) and (c) and Section 2.3 hereof shall apply to
such registration.
ARTICLE 5.
EXPENSES OF REGISTRATION
     All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Articles 2, 3 and 4 hereof, shall be
borne by the Company; provided, however, that any expenses incurred as a result
of any amendment described in Section 2.2(a) shall be borne by the Holders of
the Registrable Securities being registered in such registration. All Selling
Expenses relating to Registrable Securities registered by the Holders shall be
borne by the Holders of such Registrable Securities pro rata on the basis of the
number of shares so registered.
ARTICLE 6.
REGISTRATION PROCEDURES
     6.1 In the case of each registration effected by the Company pursuant to
this Agreement, the Company will keep each Holder advised in writing as to the
initiation of each registration and as to the completion thereof. The Company
agrees to use its best efforts to effect or cause such registration to permit
the sale of the Registrable Securities covered thereby by the Holders thereof in
accordance with the intended method or methods of distribution thereof described
in such registration statement. In connection with any registration of any
Registrable Securities, and except as otherwise provided in Article 5 hereof,
the Company shall, at its expense:
     (a) prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement filed to become effective;
     (b) maintain the effectiveness of such registration statement until the
earlier of (A) five years after the date that the registration statement filed
pursuant to Section 3.1 is first declared effective by the Commission, (B) the
date on which all of the Registrable Securities covered by a registration
statement may be sold by the Holders pursuant to Rule 144(k) or (C) such time as
all of the Registrable Securities have been publicly sold pursuant to a
registration statement;
     (c) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus included therein as may be
necessary to effect and maintain the effectiveness of such registration
statement as may be required by

-7-



--------------------------------------------------------------------------------



 



the applicable rules and regulations of the Commission and the instructions
applicable to the form of such registration statement and furnish to the Holders
of the Registrable Securities covered thereby copies of any such supplement or
amendment prior to this being used and filed with the Commission;
     (d) promptly notify the Holders of Registrable Securities to be included in
a registration statement hereunder, the sales or placement agent, if any,
therefor and the managing underwriter of the securities being sold, and confirm
such advice in writing, (A) when such registration statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such registration statement or
any post-effective amendment, when the same has become effective, (B) of the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for that
purpose, (C) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose or (D) if, to the Company’s knowledge, it shall be the case, at any time
when a prospectus is required to be delivered under the Securities Act, that
such registration statement or prospectus, or any document incorporated by
reference in any of the foregoing, contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
     (e) use its best efforts to obtain the withdrawal of any order suspending
the effectiveness of such registration statement or any post-effective amendment
thereto or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Securities
included in such registration statement for sale in any jurisdiction at the
earliest practicable date;
     (f) furnish to each Holder of Registrable Securities to be included in such
registration statement hereunder, each placement or sales agent, if any,
therefor and each underwriter, if any, thereof a conformed copy of such
registration statement, each such amendment and supplement thereto (in each case
excluding all exhibits and documents incorporated by reference) and such number
of copies of the registration statement (excluding exhibits thereto and
documents incorporated by reference therein unless specifically so requested by
such holder, agent or underwriter, as the case may be) of the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), in conformity with the requirements of the
Securities Act, as such Holder, agent, if any, and underwriter, if any, may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder sold by such agent or underwritten by such
underwriter and to permit such Holder, agent and underwriter to satisfy the
prospectus delivery requirements of the Securities Act;
     (g) use its best efforts to (A) register or qualify the Registrable
Securities to be included in such registration statement under such other
securities laws or blue sky laws of such states of the United States or the
District of Columbia to be designated by the Holders of a majority of such
Registrable Securities participating in such registration and

-8-



--------------------------------------------------------------------------------



 



each placement or sales agent, if any, therefor and underwriter, if any,
thereof, as any Holder and each underwriter, if any, of the securities being
sold shall reasonably request (provided, that the Company shall not be required
to use its best efforts to register or qualify the Registrable Securities in
more than 15 such jurisdictions unless the expenses thereof are borne by the
Holders requesting such efforts), (B) keep such registrations or qualifications
in effect and comply with such laws at all times during the period described in
Section 6.1(b) above and (C) take any and all such actions as may be reasonably
necessary or advisable to enable such Holder, agent, if any, and underwriter to
consummate the disposition in such jurisdictions of such Registrable Securities;
provided, however, that in order to fulfill the foregoing obligations under this
Section 6.1(g), the Company shall not (unless otherwise required to do so in any
jurisdiction) be required to (1) qualify generally to do business as a foreign
company or a broker-dealer, (2) execute a general consent to service of process
or (3) subject itself to taxation; and
     (h) furnish, at the request of a majority of the Holders participating in
the registration, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters, or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (i) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and
reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities and (ii) a letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and if permitted by applicable accounting
standards, to the Holders requesting registration of Registrable Securities.
     6.2 The Company may require each Holder of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding such Holder and such Holder’s method of distribution of
such Registrable Securities as the Company may from time to time reasonably
request in writing. Each such Holder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished by
such Holder to the Company or of the occurrence of any event in either case as a
result of which any prospectus relating to such registration contains or would
contain an untrue statement of a material fact regarding such Holder or the
distribution of such Registrable Securities or omits to state any material fact
regarding such Holder or the distribution of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Holder or the distribution of such Registrable
Securities, an untrue statement or a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

-9-



--------------------------------------------------------------------------------



 



     6.3 Each of the Holders will comply with the provisions of the Securities
Act with respect to disposition of the Registrable Securities to be included in
any registration statement filed by the Company.
ARTICLE 7.
INDEMNIFICATION
     7.1 The Company will indemnify each Holder, each of its officers, directors
and partners, and such Holder’s legal counsel and independent accountants, if
any, and each person controlling any such persons within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages and liabilities (or actions in respect thereof), including any
of the foregoing incurred in settlement of any litigation, commenced or
threatened, arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, offering circular or other document, or any amendment or supplement
thereof, incident to any such registration, qualification or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities laws applicable to
the Company and relating to action or inaction by the Company in connection with
any such registration, qualification or compliance, and will reimburse each such
Holder, each of its officers, directors and partners and such Holder’s legal
counsel and independent accountants, and each person controlling any such
persons, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action; provided, however, that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder,
officers, directors, partners, legal counsel, accountants, underwriter or
controlling persons, and expressly intended for use in such registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereof.
     7.2 Each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers and its legal counsel and independent accountants, each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of
Section 15 of the Securities Act, and each other such Holder, each of its
officers, directors, partners, legal counsel and independent accountants, if
any, and each person controlling such Holder within the meaning of Section 15 of
the Securities Act, against all expenses, claims, losses, damages and
liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any amendment or

-10-



--------------------------------------------------------------------------------



 



supplement thereto, incident to any such registration, qualification or
compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company, such Holders, such
directors, officers, partners, legal counsel, independent accountants,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular, other document or amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by such Holder and expressly intended for use in such registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereof; provided, however, that the obligations of each Holder
hereunder shall be limited to an amount equal to the proceeds to such Holder of
Registrable Securities sold as contemplated herein.
     7.3 Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld). The Indemnified Party may participate in such defense at such party’s
expense; provided, however, that the Indemnifying Party shall bear the expense
of such defense of the Indemnified Party if representation of both parties by
the same counsel would be inappropriate due to actual or potential conflicts of
interest. The failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is prejudicial to the ability of the Indemnifying
Party to defend the action. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect of such
claim or litigation.
     7.4 If the indemnification provided for in Section 7.1 or 7.2 is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Party as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in
Section 7.1 or 7.2, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the sellers of Registrable Securities
on the other hand in connection with statements or omissions which resulted in
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) or expenses, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the sellers of Registrable Securities and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The Company and the
Holders agree that it would not be just and equitable if contributions pursuant
to this Section 7.4

-11-



--------------------------------------------------------------------------------



 



were to be determined by pro rata allocation (even if all Sellers of Registrable
Securities were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the first sentence of this Section 7.4. The amount paid by an
Indemnified Party as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in the
first sentence of this Section 7.4 shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any claim, action or proceeding which is the subject
of this Section 7.4. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of sellers of Registrable Securities to
contribute pursuant to this Section 7.4 shall be several in proportion to the
respective amount of Registrable Securities sold by them pursuant to a
registration statement.
ARTICLE 8.
RULE 144 REPORTING
     With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of
securities of the Company to the public without registration, the Company agrees
to use its best efforts to:
     8.1 Make and keep public information regarding the Company available as
those terms are understood and defined in Rule 144 under the Securities Act; and
     8.2 File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
after the date hereof.
ARTICLE 9.
TRANSFER OF REGISTRATION RIGHTS
     The rights to cause the Company to register Registrable Securities under
this Agreement may be assigned by a Holder to Whitebox Advisors, LLC (“Whitebox
Advisors”) or to a transferee or assignee of Registrable Securities that (i) is
a subsidiary, parent or affiliated entity, general partner or limited partner,
member or retired partner or member of a Holder or of Whitebox Advisors, (ii) is
an affiliated fund, a follow-on fund or predecessor fund of a Holder or a
related fund or of Whitebox Advisors, (iii) is a Holder’s family member or trust
for the benefit of an individual Holder or (iv) acquires at least 50,000 shares
of Registrable Securities (as adjusted for stock splits, stock dividends, stock
combinations, reclassifications, recapitalizations, mergers, consolidations or
other similar events); provided, however, (A) the transferor shall, within ten
days before such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (B) such transferee shall agree
in writing to be subject to all restrictions set forth in this Agreement. In
each case, such rights may only be transferred together with the underlying
Registrable Securities in a transfer permitted by the Securities Act and
applicable state securities laws. Any such transferee or assignee shall be
deemed a Holder hereunder.

-12-



--------------------------------------------------------------------------------



 



ARTICLE 10.
LIMITATIONS ON REGISTRATION RIGHTS GRANTED TO OTHER SECURITIES
     From and after the date of this Agreement, the Company shall not without
the prior written consent of the holders of a majority of the Registrable
Securities then outstanding, enter into any agreement with any holder or
prospective holder of any securities of the Company providing for the grant to
such holder of registration rights superior to those granted herein.
ARTICLE 11.
MARKET “STAND-OFF” AGREEMENT
     In connection with any underwritten offering, each Holder hereby agrees
that it will not, without the prior written consent of the managing underwriter,
during the period commencing on the date of the final prospectus relating to
such offering and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) days) (a) lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock held immediately prior to the effectiveness of the
registration statement for such offering, or (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (a) or (b) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise. The foregoing provisions of
this Article 11 shall only apply to the first registration statement of the
Company filed under the Securities Act involving an underwritten offering and if
all officers, directors and greater than five percent (5%) stockholders of the
Company are subject to similar agreements. The underwriters in connection with
such public offering are intended third party beneficiaries of this Article 11
and shall have the right, power and authority to enforce the provisions hereof
as though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters of such public
offering that are consistent with this Article 11 or that are necessary to give
further effect thereto. In order to enforce the foregoing covenant, the Company
may impose stop transfer instructions with respect to the Registrable Securities
of each Holder (and the shares or securities of every other person subject to
the foregoing restriction) until the end of such period.
     Notwithstanding the foregoing, the obligations described in this Article 11
shall not apply to a registration relating solely to employee benefit plans on
Form S-8 or similar forms which may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms which may be promulgated in the future.
ARTICLE 12.
MISCELLANEOUS
     12.1 Governing Law. The internal laws of the state of Minnesota shall
govern the interpretation, validity and performance of the terms of this
agreement, regardless of the law that might be applied under principles of
conflicts of law.

-13-



--------------------------------------------------------------------------------



 



     12.2 Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
     12.3 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
     12.4 Termination. The obligations of the Company to register Registrable
Securities under this Agreement shall terminate on the tenth anniversary of the
date of this Agreement. In addition, the right of any Holder to request
inclusion in any registration under Article 2 or 4 shall terminate on the date
hereafter when (i) such Holder (together with its affiliates, partners, members
and former partners and members) holds less than 1% of the Company’s outstanding
Common Stock and (ii) all Registrable Securities held by or issuable to such
Holder (and its affiliates, partners, members and former partners and members)
upon conversion of the Note or upon exercise of the Warrant may be sold under
Rule 144 during any 90 day period.
     12.5 Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return receipt requested, or by telecopier,
addressed as follows:

(a)   if to the Company, at

Sutura, Inc.
17080 New Hope Street
Fountain Valley, California 92708
Attention: David Teckman, President and Chief Executive Officer
Facsimile: (714) 427-6354


with a copy to:
Babcock & Associates
600 Anton Boulevard, 11th Floor
Costa Mesa, California 92626
Attention: Richard J. Babcock, Esq.
Facsimile: (714) 371-4492

(b)   if to the Investors, in care of:

Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention: Jonathan Wood, Chief Financial Officer
Facsimile: (612) 253-6151


with a copy to:

-14-



--------------------------------------------------------------------------------



 



     (c) if to any other Holder, to the address reflected on the records of the
Company, or such other address or addresses as shall have been furnished in
writing by such party to the Company and to the other parties to this Agreement.
     12.6 Severability. The invalidity, illegality or unenforceability of one or
more of the provisions of this Agreement in any jurisdiction shall not affect
the validity, legality or enforceability of the remainder of this Agreement in
such jurisdiction or the validity, legality or enforceability of this Agreement,
including any such provision, in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.
     12.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
     12.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
constitute one instrument.
[signature page follows]

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended
Registration Rights Agreement to be executed and delivered as of the date first
written above.

            SUTURA, INC.
      By           David Teckman        President and Chief Executive Officer   
    PANDORA SELECT PARTNERS L.P.
      By           Name          Its          WHITEBOX HEDGED HIGH YIELD
PARTNERS L.P.
      By           Name          Its          WHITEBOX CONVERTIBLE ARBITRAGE
PARTNERS L.P.
      By           Name          Its          WHITEBOX INTERMARKET PARTNERS L.P.
      By           Name          Its                      GARY S. KOHLER       
          SCOT W. MALLOY             

